                        Case 4:20-cv-05640-YGR Document 105 Filed 09/29/20 Page 1 of 3


               1   THEODORE J. BOUTROUS JR., SBN 132099          PAUL R. RIEHLE (SBN 115199)
                     tboutrous@gibsondunn.com                      paul.riehle@faegredrinker.com
               2   RICHARD J. DOREN, SBN 124666                  FAEGRE DRINKER BIDDLE & REATH LLP
                     rdoren@gibsondunn.com                       Four Embarcadero Center
               3   DANIEL G. SWANSON, SBN 116556                 San Francisco, CA 94111
                     dswanson@gibsondunn.com                     Telephone: (415) 591-7500
               4   JAY P. SRINIVASAN, SBN 181471                 Facsimile: (415) 591-7510
                      jsrinivasan@gibsondunn.com
               5   GIBSON, DUNN & CRUTCHER LLP                   CHRISTINE A. VARNEY (pro hac vice)
                   333 South Grand Avenue                          cvarney@cravath.com
               6   Los Angeles, CA 90071-3197                    KATHERINE B. FORREST (pro hac vice)
                   Telephone: 213.229.7000                         kforrest@cravarth.com
               7   Facsimile: 213.229.7520                       GARY A. BORNSTEIN (pro hac vice)
                                                                   gbornstein@cravarth.com
               8   VERONICA S. LEWIS (Texas Bar No.              YONATAN EVEN (pro hac vice)
                   24000092; pro hac vice)                         yeven@cravath.com
               9     vlewis@gibsondunn.com                       LAUREN A. MOSKOWITZ (pro hac vice)
                   GIBSON, DUNN & CRUTCHER LLP                     lmoskowitz@cravath.com
           10      2100 McKinney Avenue, Suite 1100              M. BRENT BYARS (pro hac vice)
                   Dallas, TX 75201                                mbyars@cravath.com
           11      Telephone: 214.698.3100                       CRAVATH, SWAINE & MOORE LLP
                   Facsimile: 214.571.2900                       825 Eighth Avenue
           12                                                    New York, New York 10019
                   MARK A. PERRY, SBN 212532                     Telephone: (212) 474-1000
           13        mperry@gibsondunn.com                       Facsimile: (212) 474-3700
                   CYNTHIA E. RICHMAN (D.C. Bar No.
           14      492089; pro hac vice)                         Attorneys for Plaintiff and Counter-Defendant
                     crichman@gibsondunn.com                     EPIC GAMES, INC.
           15      GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
           16      Washington, DC 20036-5306
                   Telephone: 202.955.8500
           17      Facsimile: 202.467.0539
           18      E. JOSHUA ROSENKRANZ (pro hac vice)
                      jrosenkranz@orrick.com
           19      ORRICK, HERRINGTON & SUTCLIFFE LLP
                   51 West 52nd Street
           20      New York, NY 10019-6142
                   Telephone: 212.506.5000
           21      Facsimile: 212.506.5151
           22      WILLIAM F. STUTE (pro hac vice)
                      wstute@orrick.com
           23      ORRICK, HERRINGTON & SUTCLIFFE LLP
                   1152 15th Street, N.W.
           24      Washington, DC 20005-1706
                   Telephone: 202.339.8400
           25      Facsimile: 202.339.8500
           26      Attorneys for Defendant and Counterclaimant
                   APPLE INC.
           27

           28

Gibson, Dunn &
                                              JOINT STATEMENT CONCERNING TRIAL
Crutcher LLP
                                                    CASE NO. 4:20-cv-05640-YGR
                          Case 4:20-cv-05640-YGR Document 105 Filed 09/29/20 Page 2 of 3


               1                                   UNITED STATES DISTRICT COURT
               2                                NORTHERN DISTRICT OF CALIFORNIA
                                                           OAKLAND DIVISION
               3
                   EPIC GAMES, INC.,                                    CASE NO. 4:20-cv-05640-YGR
               4
                                  Plaintiff and Counter-Defendant,      JOINT STATEMENT CONCERNING
               5                                                        TRIAL
               6            vs.
               7
                   APPLE INC.,
               8
                                  Defendant and Counterclaimant.
               9

           10

           11
                           Pursuant to Federal Rule of Civil Procedure 38(d), Defendant Apple Inc. (“Apple”) and Epic
           12
                   Games, Inc. (“Epic”) by and through their respective counsel, hereby state as follows:
           13
                           On August 13, 2020, Epic filed a Complaint for Injunctive Relief against Apple under federal
           14
                   antitrust and California competition law (Dkt. 1), in which Epic seeks only equitable relief and will
           15
                   not amend to seek monetary damages.
           16
                           On September 8, 2020, Apple filed its Answer and Defenses to Epic’s Complaint for
           17
                   Injunctive Relief, set forth several Counterclaims, including claims for alleged breach of contract and
           18
                   tortious interference by Epic, and “demand[ed] a trial by jury on all issues so triable.” (See Dkt. 66 at
           19
                   64.)
           20
                           During the September 28, 2020, hearing on Epic’s Motion for a Preliminary Injunction, the
           21
                   Court indicated that it “[did not] want to try two cases” and was “inclined to try both cases at once,”
           22
                   and asked the parties to inform the Court by 5:00 PM PT on September 29, 2020, whether either
           23
                   party demands a jury trial. (Tr. at 91:25-93:13, 100:19-22.)
           24
                           Epic and Apple have met and conferred, and the parties agree that Epic’s claims and Apple’s
           25
                   counterclaims should be tried by the Court, and not by a jury. Therefore, with Epic’s consent, Apple
           26
                   hereby withdraws its demand for a jury trial pursuant to Federal Rule of Civil Procedure 38(d). The
           27

           28

                                                                      2
Gibson, Dunn &
                                                   JOINT STATEMENT CONCERNING TRIAL
Crutcher LLP
                                                         CASE NO. 4:20-cv-05640-YGR
                         Case 4:20-cv-05640-YGR Document 105 Filed 09/29/20 Page 3 of 3


               1   parties respectfully request that the case (including any claims and counterclaims) proceed to a bench
               2   trial on a schedule determined by the Court.
               3

               4   DATED: September 29, 2020                      GIBSON, DUNN & CRUTCHER LLP
               5
                                                                  By:   /s/ Richard Doren
               6

               7                                                        Richard J. Doren
               8                                                        Attorney for Defendant and Counterclaimant
                                                                        Apple Inc.
               9

           10      DATED: September 29, 2020                      CRAVATH, SWAINE & MOORE LLP
           11

           12                                                     By:    /s/ Katherine Forrest
           13
                                                                         Katherine B. Forrest
           14
                                                                         Attorney for Plaintiff and Counter-Defendant
           15                                                            Epic Games., Inc.
           16

           17

           18

           19
                                           DECLARATION REGARDING CONCURRENCE
           20
                           I, Richard Doren, am the ECF user whose identification and password are being used to file
           21
                   this JOINT STATEMENT CONCERNING TRIAL OF COUNTERCLAIMS. In compliance with
           22
                   Civil Local Rule 5-1(i)(3), I hereby attest that all of the signatories listed above have concurred in
           23
                   this filing.
           24

           25
                   DATED: September 29, 2020                      GIBSON, DUNN & CRUTCHER LLP
           26
                                                                  /s/ Richard Doren
           27
                                                                  Richard J. Doren
           28

                                                                      3
Gibson, Dunn &
                                                   JOINT STATEMENT CONCERNING TRIAL
Crutcher LLP
                                                         CASE NO. 4:20-cv-05640-YGR
